Citation Nr: 0938175	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-24 973	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression 
and anxiety disorder other than PTSD.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from December 1979 to 
July 1982.  The Veteran claims to have also served from July 
1982 to April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The case was remanded by the Board in June 2006 for 
additional development.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The Veteran does not have major depression or anxiety 
disorder that is related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2008).

2.  The Veteran does not have major depression or anxiety 
disorder other than PTSD that is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2003, before the AOJ's initial adjudication of the claims, 
and again in June 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The June 2006 notification included the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), personnel records, post-
service medical records, Social Security Administration (SSA) 
records, and secured an examination in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

The Veteran claims that he had additional service from July 
1982 to April 1985.  In correspondence received in October 
2006, the Veteran indicated that he had reserve service and 
not active service for those years.  The claims file does not 
contain any VA personnel records or STRs from those years.  
In cases where the Veteran's service records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of the 
case, including the obligation to search alternate sources.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) held in Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) held that the VA should 
conduct a "reasonably exhaustive search" to obtain STRs, 
including inquiries directed to the named facilities, if they 
are still operational.

The case was remanded in June 2006, in part, to further 
search for records from the Veteran's claimed second period 
of service.  Pursuant to the remand, the National Personnel 
Records Center (NPRC) was contacted to verify the Veteran's 
claimed second period of service and to obtain any records.  
The NPRC was not able to verify the Veteran's claimed second 
period of service and no records from those years were 
obtained; however, additional records from his period of 
verified service were obtained.  The Board also notes that 
the Veteran's personnel records from this period contain an 
administrative record from the time of his discharge dated in 
July 1982 that indicates that the Veteran was being 
discharged for failure to meet acceptable standards and that 
he had the right to reapply for reenlistment two years from 
the effective date of discharge.  The fact that the Veteran 
could not even reapply for reenlistment until 1984 
contradicts his assertion that he had active duty service 
from July 1982 to April 1985.  Therefore, the Board finds 
that in light of the Veteran not being able to reapply for 
reenlistment until 1984 and NPRC's inability to verify a 
second period of service, VA's duty to assist with regards to 
obtaining records has been satisfied and that it would be 
futile to continue to search for records from July 1982 to 
April 1985.

A VA opinion with respect to the issues on appeal was 
obtained in June 2009.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the June 2009 
VA opinion obtained in this case was sufficient, as it was 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, the statements of the appellant, and 
provides explanations for the opinions stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran contends that he has PTSD and major depression or 
an anxiety disorder related to his military service.  His 
STRs are of record and show no treatment for, or diagnosis 
of, any mental disorder.  His decorations consist of the 
Rifle and Pistol Expert Badges.  There is no indication that 
the Veteran was directly involved in combat.  

A private medical record dated in February 1999 shows that 
the Veteran was opined to suffer from chronic personality 
disorders.

VA treatment records dated beginning in January 2002 show 
that the Veteran has been diagnosed with depression and 
anxiety.  A record dated in February 2002 indicates that the 
Veteran's depression was secondary to his alcohol dependence.  
Another record dated in May 2002 reveals that the Veteran's 
depression was because of his marriage deteriorating.  A 
record dated in February 2003 shows that the Veteran had a 
positive PTSD screen.  None of the Veteran's VA treatment 
records indicates that his mental disorders are related to 
his military service.

A SSA record dated in November 2003 shows that the Veteran's 
mental disorders included anti-social personality disorder, 
major depression, PTSD due to childhood trauma, severe 
anhedonia, and paranoia.  The record does not indicate the 
rationale for the diagnosis of PTSD or how the Veteran met 
the criteria for PTSD.  Subsequent SSA records include a 
psychiatric evaluation in December 2003 that shows that the 
Veteran was diagnosed with major depression, alcohol-induced 
mood disorder, rule out generalized anxiety disorder and 
alcohol dependency; and another psychiatric evaluation dated 
in December 2004, which reveals that the Veteran was 
diagnosed with major depression, generalized anxiety 
disorder, alcohol dependence, and borderline intellectual 
functioning.  Neither evaluation indicates that the Veteran's 
mental disorders were related to his military service. 

The Veteran was afforded a VA examination in June 2009.  His 
claims file was reviewed.  Following examination, the Veteran 
was diagnosed with alcohol dependence and depressive disorder 
NOS.  The examiner opined that the Veteran did not appear to 
meet the criteria for a diagnosis of PTSD.  The examiner 
further opined that the Veteran's current psychiatric 
diagnosis was less likely than not due to or a result of 
military service.  The rationale was that the Veteran had a 
lengthy history of alcohol abuse, which reportedly began 
prior to military service.  The examiner further opined that 
it appeared that the Veteran's current psychiatric problems 
were the result of alcohol abuse and personality features.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is 
not related to combat, the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the Veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2008); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Evidence denoting participation in combat 
includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.

However, where VA determines that the Veteran did not engage 
in combat with the enemy, or that the Veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the Veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Beginning with the PTSD claim, here, the evidence does not 
show that the Veteran has a confirmed diagnosis of PTSD.  The 
Board acknowledges the February 2003 SSA record that shows a 
diagnosis of PTSD and the positive PTSD screen in February 
2003.  However, subsequent SSA evaluations and the VA 
examination failed to diagnose the Veteran with PTSD.  The VA 
examiner also had the additional benefit of reviewing the 
Veteran's claims file and opined that the Veteran did not 
meet the criteria for PTSD.  In this case, the Board is not 
persuaded by the medical evidence that includes an assessment 
or diagnosis of PTSD.  The February 2003 SSA record does not 
indicate how the Veteran met the criteria, nor did it provide 
any rationale.  Additionally, the record suggests that the 
Veteran's PTSD is related to a childhood trauma.  Even if the 
Board was persuaded by that diagnosis, which it is not, the 
Veteran's PTSD could not be service connected, as it was not 
opined to be related to a confirmed military stressor.  As 
for the positive PTSD screen, the Board does not find that 
persuasive as there is no rationale.  The Board notes that 
the evidence that shows a diagnosis of PTSD does not include 
the results of any evaluations, nor do they indicate that 
evaluations were done.  However, the evidence that shows that 
the Veteran was not diagnosed with PTSD were all based on 
examinations and includes the reports of those evaluations.  
The more complete and detailed competent medical evidence of 
record does not show a diagnosis of PTSD.  Therefore, the 
Board finds the medical evidence that does not show a 
diagnosis of PTSD more persuasive and finds that the Veteran 
does not have PTSD.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  With no confirmed diagnosis of PTSD, the analysis 
ends and service connection must be denied.  

Turning to the Veteran's major depression or anxiety 
disorder, here, the evidence shows that the Veteran has been 
diagnosed with those disorders.  However, none of the medical 
evidence indicates that those disorders are related to his 
military service.  The Veteran has not identified any in-
service injury or disease, which could have caused depression 
or an anxiety disorder.  In this regard, VA treatment records 
indicate that the Veteran's depression is because of alcohol 
dependence and the deterioration of his marriage.  The VA 
examiner opined that the Veteran's current psychiatric 
diagnoses were less likely than not due to or a result of 
military service, but were the result of alcohol abuse, which 
began prior to service, and personality features.  There is 
no opinion to the contrary and no competent medical evidence 
that provides a positive nexus between the Veteran's major 
depression or anxiety disorder and his military service; nor 
has the Veteran identified the existence of such evidence.  
With no evidence of an in-service event and no nexus, service 
connection must be denied.

The Board acknowledges the Veteran's belief that he has PTSD 
or major depression or an anxiety disorder other than PTSD 
related to his military service.  However, there is no 
evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2008).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claims.  The Veteran does not have 
PTSD or major depression or anxiety disorder other than PTSD 
that is traceable to disease or injury incurred in or 
aggravated during active military service.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for major depression or 
anxiety disorder other than PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


